Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-8 in the reply filed on 2/26/2021 is acknowledged.  The traversal is on the ground(s) that they disagree that their device could use a manual method for current stabilization.  This is not found persuasive because the present automation is not required for the use of this device and a step of current stabilization is capable of being performed manually.  Furthermore, a method and a device require a separate and distinct search that do not overlap.  As a result a search of both groups would be a burden.  For starters, the method would have to include a search of G01N 27/48 and G01N 27/49 that are presently not required.
The requirement is still deemed proper and is therefore made FINAL.


Claim Objections
Claims 1-8 are objected to because of the following informalities:  It would seem that there are some translation issues with the way the claims are worded.  As an example claim 1 recites “a control unit for controlling to provide a voltage…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to provide a voltage that applies a voltage higher than a minimum voltage.”  This recitation is not clear.  It is not clear what “to provide a voltage that applies a voltage” means.    
Appropriate correction is required.
Claim 3 recites “wherein the first capturing substance is same substance with the second…”.  This is not clear.  Is applicant intending to mean that an Antibody would not bind an Antigen?  Appropriate correction is required.
	Claims 4 and 5 recite “wherein the control unit controls to provide the voltage that the voltage”.  This is unclear. Appropriate correction is required.
	Claims 6-8 recites “wherein the control unit, for stabilizing the curve of the current, after controlling to provide the voltage applied by the voltage”…”controls to provide the voltage that the voltage…” Appropriate correction is required.

Claim Interpretation
As to the pending claims, 1-8 below, which contain intended use terms, the Examiner will interpret these claims in light of the structural elements that are disclosed and not for their intended use.  The courts have clearly stated that a statement of intended use in an apparatus claim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere 
Applicant’s attention is directed to their recitations around their “control unit”.  Should applicant desire more weight given to their process steps of their claimed control unit they should consider an amendment requiring “control unit programmed to raise the voltage applied…”.  As it is presently claimed, the art will be applied accordingly as being capable of performing such intended uses.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fomina et al. (2018/0318834).
With regard to claim 1, Fomina et al. teach a biosensor [0016] capable of detecting a first or second target substance in a sample according to a redox activity [0346][0408][0416][0417] of a magnetic nanoparticle [0346] (Figure 6) complex based on a change in voltage applied [0333][0379][0380] between a first electrode and a second electrode, the biosensor comprising:
A reaction part (figures 5 and 6) including the magnetic nanoparticle complex, the first electrode and the second electrode [0379-0380][0084] and 
A sample introduction part (on slide (30)) capable of forming a passage so that the sample is capable of being introduced into the reaction part (electrode array (Fig 4-6)[0016][0011]; 
Wherein the biosensor includes a magnetic nanoparticle complex (figure 6) including a first capturing substance (primary antibody) capable of capturing the first target substance (target antigen) (figure 1), a magnetic nanoparticle (figure 6), a reaction substance that is capable of performing at least one of an oxidation reaction and a reduction reaction [0408], 
Wherein the first capturing substance is capable of being fixed to the reaction substance (Figure 6)[0055]
Wherein the first electrode is fixed to a second capturing substance capable of capturing a second target substance, wherein the second electrode is an electrode different from the first electrode and wherein at least one of the first target substance and the second target substance is included in the sample (It is the interpretation of the Examiner that absent any specifically recited structure, the teachings of Fomina et al. teach that any capturing substance may be fixed to any of a wide array of electrodes in their device given their teaching [0058] that their “biosensor comprises a multisite array of test sites in which the conditions for interacting with a biomolecule analyte can be varied independently…”. 

	With regard to claim 3 and its indefiniteness, Fomina et al. teach various probe-analyte pairs [0003].
With regard to claims 4-8 and the claim interpretation section, each of the electrodes of the device appear to be connected to the control unit (12) and power source (14).  The voltages and currents can be measured and controlled by the controller [0379][0380].  Without a recitation of a “control unit programmed to raise the voltage applied…” the prior art of Fomina et al. is interpreted as being capable of being used in the claimed manner.  Applicant is encouraged to amend their claims so that additional weight can be given to the controller process steps that are programmed into the unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/9/2021